In a condemnation proceeding under article 8, title B of the Westchester County Administrative Code (L. 1948, eh. 852, as amd.), to acquire for public use the title to certain real property, located partly in the City of Yonkers and partly in the Town of Greenburgh, the defendant-appellant Boyce Thompson Institute for Plant Research, Inc., holder of a first mortgage on the property, appeals from an order of the Supreme Court, Westchester County, dated January 29, 1962, which denied its motion (1) for a final judgment in its favor in the sum of $503,750 (representing the principal balance due on said mortgage), with appropriate interest thereon; and (2) for a severance of the proceeding as to it. At the time of the making of the motion, title to the property had vested in the respondent County of Westchester by virtue of a judgment of condemnation entered August 2, 1961, but the amount of the compensation to be made to the owner had not yet been determined. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur. [35 Misc 2d 197.]